[Cite as State v. Williams, 2022-Ohio-1572.]




                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO



 STATE OF OHIO,                                :      APPEAL NO. C-210326
                                                      TRIAL NO. B-1600122
         Plaintiff-Appellee,                   :

   vs.                                         :           O P I N I O N.

 JAMES WILLIAMS,                               :

       Defendant-Appellant.                    :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: May 11, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

James Williams, pro se.
                  OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}    Defendant-appellant James Williams appeals the Hamilton County

Common Pleas Court’s judgment dismissing his R.C. 2953.21 petition for

postconviction relief. Because the common pleas court failed to issue findings of fact

and conclusions of law—as required by R.C. 2953.21(H)—with its entry dismissing the

petition, we are constrained to reverse the trial court’s judgment. We remand this

cause so that the common pleas court can make the appropriate findings of fact, if any,

and conclusions of law.

       {¶2}    Following a jury trial, Williams was convicted of aggravated vehicular

homicide and sentenced to an eight-year prison term. We affirmed his conviction and

sentence in State v. Williams, 1st Dist. Hamilton No. C-180574, 2020-Ohio-1367,

appeal not accepted, 159 Ohio St.3d 1447, 2020-Ohio-3712, 149 N.E.3d 527. While

his appeal was pending, Williams filed a timely petition for postconviction relief. In

his petition, he asserted that he was denied the effective assistance of counsel by his

trial counsel’s failure to move for dismissal on speedy-trial grounds and failure to

argue that the state’s evidence required the jury to make improper inferences to

determine his guilt. In support, he attached a copy of the transcript of the docket and

discussed the witnesses’ testimony from the trial. In his petition, Williams requested

an evidentiary hearing.

       {¶3}    The state moved to dismiss Williams’s petition, arguing that both

grounds for relief were barred by res judicata because they could have been fairly

determined on direct appeal without resort to evidence outside the record. In the

alternative, the state argued Williams’s asserted grounds for relief were meritless, and

thus, Williams had not sustained his burden of demonstrating substantive grounds for

relief through his petition, the trial record, and other evidence. See R.C. 2953.21(D).

       {¶4}    The common pleas court dismissed Williams’s petition as “not well taken,”

and failed to issue findings of fact or conclusions of law supporting its judgment.


                                                2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    Williams now appeals, bringing forth two assignments of error. In his first

assignment, he contends that the court erred by dismissing his petition and by failing to

make findings of fact and conclusions of law. In his second assignment of error, Williams

maintains that the common pleas court violated his due-process rights by failing to make

findings and conclusions “explaining why the court failed to order and conduct an

evidentiary hearing.” We sustain Williams’s assignments of error to the extent that they

challenge the trial court’s failure to make findings and conclusions in compliance with

R.C. 2953.21(H).

       {¶6}    R.C. 2953.21(H) requires the common pleas court to make and file

findings of fact and conclusions of law when the court does not find grounds for granting

postconviction relief. Findings of fact and conclusions of law are adequate if “they cover

and pertain to the materials and determinative issues presented in the petition and

adequately apprise the petitioner and the reviewing court of the legal and evidentiary

bases for the decision denying the petition.” State v. Lavender, 1st Dist. Hamilton No.

C-210151, 2021-Ohio-4274, ¶ 6, citing State v. Pickens, 2016-Ohio-5257, 60 N.E.3d 209,

¶ 18 (1st Dist.).   Findings of fact and conclusions of law that summarily dismiss

postconviction claims under the doctrine of res judicata must “specify the portions of the

files and records which established the bar.” Id. at ¶ 9. And when dismissing or denying

postconviction claims because the petitioner has failed to present substantive grounds

for relief, the findings and conclusions must “describe or discuss the substantive issues

presented by, or the evidence offered in support of, the claims.” Id. at ¶ 10.

       {¶7}    In Lavender, this court reversed the common pleas court’s judgment

denying petitioner’s R.C. 2953.21 petition for postconviction relief because the court’s

findings of fact and conclusions of law did not conform to the requirements of R.C.

2953.21(H). The findings did not specify which claims were barred by res judicata or

what parts of the record were found to have established the bar and did not address the

material and determinative issues presented by the petitioner. Because the findings and


                                                3
                   OHIO FIRST DISTRICT COURT OF APPEALS



conclusions were not adequate to their statutory purpose, we remanded the matter to the

common pleas court to issue findings of fact and conclusions of law in compliance with

R.C. 2953.21(H). Lavender at ¶ 11. This same result is mandated here.

       {¶8}    In this case, the common pleas court’s failure to make any findings and

conclusions prejudiced Williams by failing to apprise him of the grounds for the common

pleas court’s judgment and precluded this court from meaningful judicial review.

Accordingly, we reverse the judgment of the common pleas court and remand this cause

so that the court may issue findings of fact and conclusions of law in compliance with

R.C. 2953.21(H).

                                              Judgment reversed and cause remanded.



CROUSE and WINKLER, JJ., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              4